Title: To George Washington from Edmund Randolph, 19 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia July 19. 1794.
               
               Not being able to consult the Secretary of the Treasury, as to his sense of the act, granting a million of dollars for foreign intercourse, I have examined the laws myself; and find, that this sum is in no manner appropriated to the naval armament, as you seemed to suppose in the last conversation, which I had the honor of holding with you on our Algerine affairs.
               Permit me therefore to suggest, that the 800,000 dollars, which are directed to be borrowed under this act, be expended in the ransom of our fellow citizens and a peace. Should this idea accord with your sentiments, I beg to be informed, that I may report a plan for its expenditure. A vessel, which Sails this evening for Lisbon, will carry a letter giving Colo. Humphries reason to expect instructions upon this head, as soon as possible.  I have the honor, sir, to be with the highest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            